DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the After Final filed on 05/24/2022.  
Claim(s) 37, 39-55, 57-61 is/are pending in the application.
Claim(s) 2, 13-36, 56 was/were previously canceled.
Independent claim(s) 37 was/were amended.
Claim(s) 60-61 was/were added.
Claim(s) 1, 3-12, 38 was/were canceled.

Allowable Subject Matter
Claim(s) 37, 39-55, 57-61 is/are allowed.
Claim(s) 52-55, 57-59 was/were previously allowed.
Claim(s) 37, 39-51, 60-61 is/are additionally allowed via amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In the Final Rejection, dated 03/09/2022, claim(s) 38-40 (after careful review and search (with respect to independent claim(s) 37)) was/were objected to for being dependent upon a rejected base claim, furthering that the claim(s) would be allowable if rewritten in independent form including all of the limitations of its/their respective base and intervening claims. 

In response to the Final Rejection, Applicant amended independent claim(s) 37 to include limitations of the previously objected dependent claim(s), claim(s) 38. Applicant additionally added independent claim(s) 60-61, which correspond to previously objected dependent claim(s) 39-40 respectively and which are viewed as having been rewritten into independent form as previously suggested. 

As such, claim(s) 37, 39-55, 57-61 was/were carefully reviewed and a search with regards to independent claim(s) 37, 52, 58, 60-61 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 37, 39-51 and specifically independent claim(s) 37, the prior art search was found to neither anticipate nor suggest comprising: providing a first treatment plan with a first plurality of treatment stages to move a patient’s teeth from an initial arrangement toward a target arrangement through a plurality of intermediate arrangements, and the patient’s teeth having at least one arch; providing a virtual model of the patient’s teeth, the virtual model representing the patient’s teeth in accordance with the first plurality of treatment stages; receiving or generating a modified treatment plan based on the first treatment plan, wherein the modified treatment plan comprises a second plurality of treatment stages; locating on the virtual model a plurality of anatomical reference points on the patient’s teeth for an arch width measurement, comprising: determining from the virtual model whether one or more anatomical reference points of the plurality of anatomical reference points correspond to a mix of permanent and primary teeth; if the one or more anatomical reference points correspond to a mix of the permanent and the primary teeth, using locations of the permanent teeth as the basis of one or more of the anatomical reference points; for each of the second plurality of treatment stages of the modified treatment plan: calculating an estimated arch width using distances between the plurality of anatomical reference points, the estimated arch width being specific to the each of the second plurality of treatment stages; and outputting a virtual representation of the estimated arch width (emphasis added).

Regarding claim(s) 52-55, 57-59 and specifically independent claim(s) 52, 58, the prior art search was found to neither anticipate nor suggest a method/system comprising: providing a first treatment plan with a first plurality of treatment stages to move a patient’s teeth from an initial arrangement toward a target arrangement through a plurality of intermediate arrangements, and the patient’s teeth having at least one arch; providing a virtual model of the patient’s teeth, the virtual model representing the patient’ s teeth in accordance with the first plurality of treatment stages; receiving or generating a modified treatment plan based on the first treatment plan, wherein the modified treatment plan comprises a second plurality of treatment stages; locating on the virtual model a plurality of anatomical reference points on the patient’s teeth for an arch width measurement, by determining from the virtual model whether one or more anatomical reference points of the plurality of anatomical reference points correspond to either or both abnormal dental structures or a mix of permanent and primary teeth, and using locations of the permanent teeth as the basis of one or more of the anatomical reference points if the one or more anatomical reference points correspond to a mix of the permanent and the primary teeth; for each of the second plurality of treatment stages of the modified treatment plan: calculating an estimated arch width using distances between the plurality of anatomical reference points and ignoring the abnormal dental structures if the one or more anatomical reference points of the plurality of anatomical reference points correspond to abnormal dental structures; and outputting a virtual representation of the estimated arch width (emphasis added).

Regarding claim(s) 60 and specifically independent claim(s) 60, the prior art search was found to neither anticipate nor suggest a method comprising: providing a first treatment plan with a first plurality of treatment stages to move a patient’s teeth from an initial arrangement toward a target arrangement through a plurality of intermediate arrangements, and the patient’s teeth having at least one arch; providing a virtual model of the patient’s teeth, the virtual model representing the patient’s teeth in accordance with the first plurality of treatment stages; receiving or generating a modified treatment plan based on the first treatment plan, wherein the modified treatment plan comprises a second plurality of treatment stages; locating on the virtual model a plurality of anatomical reference points on the patient’s teeth for an arch width measurement; for each of the second plurality of treatment stages of the modified treatment plan: determining from the virtual model whether one or more anatomical reference points of the plurality of anatomical reference points correspond to abnormal dental structures; calculating an estimated arch width using distances between the plurality of anatomical reference points, the estimated arch width being specific to the each of the second plurality of treatment stages, wherein calculating the estimated arch width comprises ignoring the abnormal dental structures if the one or more anatomical reference points of the plurality of anatomical reference points correspond to abnormal dental structures; and outputting a virtual representation of the estimated arch width (emphasis added).

Regarding claim(s) 61 and specifically independent claim(s) 61, the prior art search was found to neither anticipate nor suggest a method comprising: providing a first treatment plan with a first plurality of treatment stages to move a patient’s teeth from an initial arrangement toward a target arrangement through a plurality of intermediate arrangements, and the patient’s teeth having at least one arch; providing a virtual model of the patient’s teeth, the virtual model representing the patient’s teeth in accordance with the first plurality of treatment stages; receiving or generating a modified treatment plan based on the first treatment plan, wherein the modified treatment plan comprises a second plurality of treatment stages; locating on the virtual model a plurality of anatomical reference points on the patient’s teeth for an arch width measurement; for each of the second plurality of treatment stages of the modified treatment plan: determining from the virtual model whether one or more anatomical reference points of the plurality of anatomical reference points correspond to abnormal dental structures, the abnormal dental structures corresponding to one or more of supernumerary teeth, pontics, tooth gaps after an extraction operation, and a partially erupted tooth; calculating an estimated arch width using distances between the plurality of anatomical reference points, the estimated arch width being specific to the each of the second plurality of treatment stages, wherein calculating the estimated arch width comprises ignoring the abnormal dental structures if the one or more anatomical reference points of the plurality of anatomical reference points correspond to abnormal dental structures; and outputting a virtual representation of the estimated arch width (emphasis added).
	

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612